                                                                                     Case 3:20-cv-01520-RAM Document 1 Filed 08/03/20 Page 1 of 6


                                                                               1   Maximiliano D. Couvillier III, Esq.
                                                                                   Nevada Bar No. 7661
                                                                               2   KENNEDY & COUVILLIER, PLLC
                                                                                   3271 E. Warm Springs Rd.
                                                                               3
                                                                                   Las Vegas, NV 89120
                                                                               4   Tel: (702) 605-3440
                                                                                   Fax: (702) 625-6367
                                                                               5   mcouvillier@kclawnv.com
                                                                               6   Attorneys for Plaintiff Tangiers Global, LLC
                                                                               7

                                                                               8                               UNITES STATES DISTRICT COURT
                                                                               9                                      DISTRICT OF NEVADA
                                                                              10   TANGIERS GLOBAL, LLC, a Wyoming                   Case No. 20-1434
                                                                                   limited liability company,
                                                                              11                                                     COMPLAINT
KENNEDY & COUVILLIER, PLLC




                                                                              12
                             3271 E. Warm Springs Rd. � Las Vegas, NV 89120




                                                                                                  Plaintiff,
                               Ph. (702) 605-3440 � FAX: (702) 625-6367




                                                                              13
                                                                                          vs.
                                                                              14
                                            www.kclawnv.com




                                                                                   VGAMBLING, INC. n/k/a ESPORTS
                                                                              15   ENTERTAINMENT GROUP, INC., a Nevada
                                                                                   corporation,
                                                                              16

                                                                              17                  Defendant.

                                                                              18

                                                                              19

                                                                              20          Plaintiff Tangiers Global, LLC (“Tangiers”), by and through its undersigned counsel,
                                                                              21   hereby files this Complaint against Defendant VGambling, Inc. n/k/a Esports Entertainment
                                                                              22   Group, Inc. (“Esports”). In furtherance of the same, Tangiers respectfully states the following:
                                                                              23                                       NATURE OF ACTION
                                                                              24          1.      This action (“Action”) arises out of Defendant Esport’s breaches of a certain 8%
                                                                              25   convertible promissory note, dated June 3, 2016 (the “Note”), and Common Stock Purchase
                                                                              26
                                                                                   Warrant, dated June 3, 2016 (the “Purchase Warrant”) (attached hereto as “Exhibit A”).
                                                                              27

                                                                              28
                                                                                                                              Page 1 of 6
                                                                                     Case 3:20-cv-01520-RAM Document 1 Filed 08/03/20 Page 2 of 6


                                                                               1                                                PARTIES

                                                                               2          2.      Tangiers is a Wyoming limited liability company with its principal place of

                                                                               3   business in San Juan, Puerto Rico. Tangiers provides working and expansion funding to small

                                                                               4   and microcap public companies.

                                                                               5          3.      Defendant Esports is a Nevada corporation with its principal place of business in

                                                                               6   Birkirkara, Malta. Esports operates as an online gambling company.

                                                                               7                                           JURISDICTION

                                                                               8          4.      This is an action by a Wyoming citizen against a Nevada citizen for breach of

                                                                               9   contract. Federal jurisdiction is thus premised on complete diversity of citizenship pursuant to

                                                                              10   28 U.S.C. 1332.

                                                                              11          5.      Tangiers is a Wyoming two (2) member limited liability company. Neither
KENNEDY & COUVILLIER, PLLC




                                                                              12   member of Tangiers is a citizen of Nevada.
                             3271 E. Warm Springs Rd. � Las Vegas, NV 89120
                               Ph. (702) 605-3440 � FAX: (702) 625-6367




                                                                              13          6.      Defendant Esports is a Nevada corporation with its principal place of business in

                                                                              14   Birkirkara, Malta. Tangiers has conducted a reasonably diligent inquiry of publicly available
                                            www.kclawnv.com




                                                                              15   information, including information available online from the Nevada Secretary of State.

                                                                              16          7.      The amount in controversy in this action substantially exceeds $75,000.00.

                                                                              17                                                FACTS

                                                                              18          8.      In June 2016, Tangiers agreed to loan Esports funds in the amount of $60,000.00.

                                                                              19          9.      Pursuant to the Note, Tangiers was obligated to deliver $60,000.00 to Esports, and

                                                                              20   the Note was due and payable on March 3, 2017 (the “Maturity Date”). However, if Esports

                                                                              21   paid the Note off in full within 90 days of the effective date (pursuant to the pre-payment terms

                                                                              22   contained in the Note), Tangiers agreed to waive the 8% interest charge. See Note at 1.

                                                                              23          10.     Between June 10, 2016, and June 16, 2016, Tangiers fulfilled its funding

                                                                              24   obligation in accordance with the terms of the Note.

                                                                              25          11.     Pursuant to the terms of the Note (as amended), Esports was also required to

                                                                              26   perform certain obligations, including reserving an adequate number of shares of Esports subject

                                                                              27   to the Note, and delivering those shares upon Tangiers’ conversion requests.

                                                                              28
                                                                                                                              Page 2 of 6
                                                                                     Case 3:20-cv-01520-RAM Document 1 Filed 08/03/20 Page 3 of 6


                                                                               1          12.     As an incentive to provide funding pursuant to the Note, the parties entered into

                                                                               2   the Purchase Warrant for the benefit of Tangiers, which granted Tangiers the right, at any time

                                                                               3   during the period of five (5) years from the date of the Purchase Warrant, to “subscribe for and

                                                                               4   purchase from [Esports] up to 427,777 shares [] of Common Stock.” Exhibit A at 1. According

                                                                               5   to Section 1(b) of the Purchase Warrant, “the exercise price per share of the Common Stock

                                                                               6   under [the] Warrant [was] $0.14.” Id. at 1(b).

                                                                               7          13.     On September 19, 2016, Tangiers and Esports amended the Note (the

                                                                               8   “Amendment”) to reduce the principal amount of the loan to $60,000.00. However, the

                                                                               9   Amendment did not alter any other terms of the Note or the Purchase Warrant.

                                                                              10          14.     In an effort to ease Esports’ concern that Tangiers would enter the market by

                                                                              11   exercising its conversion rights under the Note on the Maturity Date, on February 17, 2017
KENNEDY & COUVILLIER, PLLC




                                                                              12   (approximately a week prior to the Maturity Date), Tangiers and Esports entered into a
                             3271 E. Warm Springs Rd. � Las Vegas, NV 89120
                               Ph. (702) 605-3440 � FAX: (702) 625-6367




                                                                              13   Settlement Agreement and Release (the “Agreement”) (the Note, Purchase Warrant,

                                                                              14   Amendment and Agreement are hereafter collectively referred to as the “Transaction
                                            www.kclawnv.com




                                                                              15   Documents”) solely in connection with the Note.

                                                                              16          15.     Section 1.00(a) of the Note provides as follows:

                                                                              17                  Conversion Right. Subject to the terms hereof and restrictions and

                                                                              18                  limitations contained herein, the Holder shall have the right, at the

                                                                              19                  Holder’s sole option, at any time after 90 days from the date of this

                                                                              20                  Note to convert in whole or in part the outstanding and unpaid

                                                                              21                  Principal Amount under this Note into shares of Common Stock as

                                                                              22                  per the Conversion Formula. The date of any conversion notice . .

                                                                              23                  . hereunder shall be referred to herein as the “Conversion Date.”

                                                                              24   Note at §1.00(a) (emphasis added).

                                                                              25          16.     The Agreement obligated Esports to pay Tangiers a total of $90,000.00 in full

                                                                              26   payment and settlement of its obligations under the Note in five (5) installment payments, which

                                                                              27   commenced on March 5, 2017.

                                                                              28
                                                                                                                              Page 3 of 6
                                                                                     Case 3:20-cv-01520-RAM Document 1 Filed 08/03/20 Page 4 of 6


                                                                               1           17.     As consideration for Tangiers’ agreement to forgo its conversion rights under the

                                                                               2   Note, Esports agreed to issue 230,300 shares of Esports’ common stock to Tangiers. See
                                                                               3
                                                                                   Agreement at ¶2. Although the Agreement set forth installment payments to satisfy the Note,
                                                                               4
                                                                                   the Purchase Warrant remained in full force and effect, including Esports’ obligation to honor
                                                                               5
                                                                                   Tangiers’ right to purchase 427,777 five (5) year cashless warrants. See generally id.; see also
                                                                               6
                                                                                   generally Exhibit A.
                                                                               7

                                                                               8           18.     On or about April 17, 2018, in accordance with a duly executed Notice of

                                                                               9   Exercise, Tangiers properly elected to purchase 327,879 warrant shares of Esports at a strike
                                                                              10   price of $0.14. According to the Purchase Warrant, Esports was obligated to cause the requested
                                                                              11
                                                                                   warrant shares to be transferred to Tangiers within five (5) Trading Days (as defined in the
KENNEDY & COUVILLIER, PLLC




                                                                              12
                             3271 E. Warm Springs Rd. � Las Vegas, NV 89120




                                                                                   Purchase Warrant) from the date of the Notice of Exercise. Upon providing Esports’ transfer
                               Ph. (702) 605-3440 � FAX: (702) 625-6367




                                                                              13
                                                                                   agent with its Notice of Exercise, the transfer agent notified Tangiers that a sufficient amount of
                                                                              14
                                            www.kclawnv.com




                                                                              15   reserve shares were not available to fulfill the Notice of Exercise.

                                                                              16           19.     On or about April 19, 2018, in direct violation of the Purchase Warrant, Esports

                                                                              17   refused to fulfill Tangiers’ Notice of Exercise and issue the 327,879 warrant shares to Tangiers.
                                                                              18   In response to its failure to issue the warrant shares, Esports stated that Tangiers was already in
                                                                              19
                                                                                   receipt of all of the Esports’ common stock that Tangiers was allegedly entitled to receive and
                                                                              20
                                                                                   that there were no additional shares due and owing.
                                                                              21
                                                                                           20.     As a result of the conduct stated herein, Esports is in breach of the Purchase
                                                                              22

                                                                              23   Warrant.

                                                                              24                                         First Claim for Relief
                                                                                                                            Breach of Note
                                                                              25
                                                                                           21.     Tangiers repeats and re-alleges the allegations contained in paragraphs 1-20 as if
                                                                              26
                                                                                   fully set forth in this Count.
                                                                              27

                                                                              28
                                                                                                                               Page 4 of 6
                                                                                     Case 3:20-cv-01520-RAM Document 1 Filed 08/03/20 Page 5 of 6


                                                                               1           22.     Esports entered into a valid contract with Tangiers upon the execution of the

                                                                               2   Purchase Warrant and other Transaction Documents.
                                                                               3
                                                                                           23.     Tangiers has performed all of the requisite obligations and duties required by the
                                                                               4
                                                                                   Purchase Warrant and other Transaction Documents. However, by engaging in the conduct
                                                                               5
                                                                                   described herein, Esports has breached the terms of the Purchase Warrant, including, but not
                                                                               6
                                                                                   limited to, failing :(1) to expeditiously issue the 327,879 warrant shares at an $0.14 exercise
                                                                               7

                                                                               8   price pursuant to the Notice of Exercise; and (2) to “take all such reasonable action as may be

                                                                               9   necessary to assure that such Warrant Shares . . . be issued as provided herein . . .” Exhibit A at
                                                                              10   §§1 and 4(d).
                                                                              11
                                                                                           24.     As a direct and proximate result of Esports’ breach, Esports has caused Tangiers
KENNEDY & COUVILLIER, PLLC




                                                                              12
                             3271 E. Warm Springs Rd. � Las Vegas, NV 89120




                                                                                   to suffer damages in an amount to be determined at trial.
                               Ph. (702) 605-3440 � FAX: (702) 625-6367




                                                                              13
                                                                                                                        Second Claim for Relief
                                                                              14                                          Unjust Enrichment
                                            www.kclawnv.com




                                                                              15           25.     Tangiers repeats and re-alleges the allegations contained in paragraphs 1-24 as if
                                                                              16
                                                                                   fully set forth in this Count.
                                                                              17
                                                                                           26.     Tangiers asserts this claim for unjust enrichment in the alternative, as provided by
                                                                              18
                                                                                   Fed. R. Civ. P. 8.
                                                                              19
                                                                                           27.     Esports unjustly retained money or benefit from Tangiers against fundamental
                                                                              20

                                                                              21   principles of justice or equity and good conscience.

                                                                              22           28.     Tangiers has been required to retain the services of an attorney to prosecute these
                                                                              23   matters and is entitled to recover its reasonable attorneys’ fees and costs incurred
                                                                              24
                                                                                           29.     Esports benefitted from the funding provided by Tangiers. As a result, Esports
                                                                              25
                                                                                   was unjustly enriched to Tangiers’ detriment.
                                                                              26

                                                                              27

                                                                              28
                                                                                                                               Page 5 of 6
                                                                                     Case 3:20-cv-01520-RAM Document 1 Filed 08/03/20 Page 6 of 6


                                                                               1                                     PRAYER FOR RELIEF

                                                                               2         WHEREFORE, Tangiers prays as follows:

                                                                               3         1.     For a Judgment in Tangiers favor and against Esports;

                                                                               4         2.     For compensatory damages in an amount to be determined at trial;

                                                                               5         3.     For prejudgment interest at the legal rate;

                                                                               6         4.     For such other and further relief as the Court may deem just and proper.

                                                                               7
                                                                                   Dated: August 3, 2020
                                                                               8

                                                                               9
                                                                                                                               KENNEDY & COUVILLIER, PLLC
                                                                              10

                                                                              11                                               /s/ Maximiliano D. Couvillier III
                                                                                                                               Maximiliano D. Couvillier III, Esq.
KENNEDY & COUVILLIER, PLLC




                                                                              12                                               Nevada Bar No. 7661
                             3271 E. Warm Springs Rd. � Las Vegas, NV 89120
                               Ph. (702) 605-3440 � FAX: (702) 625-6367




                                                                                                                               3271 E. Warm Springs Rd.
                                                                              13
                                                                                                                               Las Vegas, NV 89120
                                                                              14                                               Tel: (702) 605-3440
                                            www.kclawnv.com




                                                                                                                               Fax: (702) 625-6367
                                                                              15                                               Email: mcouvillier@kclawnv.com
                                                                              16                                               Attorneys for Plaintiff Tangiers Global, LLC
                                                                              17

                                                                              18

                                                                              19

                                                                              20

                                                                              21

                                                                              22

                                                                              23

                                                                              24

                                                                              25

                                                                              26

                                                                              27

                                                                              28
                                                                                                                             Page 6 of 6
